[safety2017equityincentiv001.jpg]
761158-4-47-v0.7 - 1- 80-40637264 SAFETY, INCOME AND GROWTH, INC. SAFETY INCOME
AND GROWTH OPERATING PARTNERSHIP 2017 EQUITY INCENTIVE PLAN Section 1. Purpose.
The purpose of the Plan is to assist the Company and the Partnership in
attracting, retaining, motivating, and rewarding certain officers, directors,
and consultants of the Company, the Partnership and their respective Affiliates
and SFTY Manager LLC (the "Manager") and its managers, members, officers and key
employees, and promoting the creation of long-term value for stockholders of the
Company by closely aligning the interests of such individuals with those of such
stockholders. The Plan authorizes the award of equity-based incentives to
Eligible Persons to encourage such persons to expend maximum effort in the
creation of stockholder and partner value. Section 2. Definitions. For purposes
of the Plan, the following terms shall be defined as set forth below: (a)
"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. (b) "Award" means any Option,
Restricted Stock, Restricted Stock Unit, Stock Appreciation Right, Performance
Award, Dividend Equivalent Right, LTIP Unit or other equity- based award granted
under the Plan. (c) "Award Agreement" means an Option Agreement, a Restricted
Stock Agreement, an RSU Agreement, an SAR Agreement, a Performance Award
Agreement, an LTIP Unit Award Agreement or an agreement governing the grant of
any Dividend Equivalent Right or other equity- based Award granted under the
Plan. (d) "Board" means the Board of Directors of the Company. (e) "Cause"
means, with respect to any Participant and in the absence of an Award Agreement
or Participant Agreement otherwise defining Cause, (1) the Participant's
conviction of or indictment for any crime (whether or not involving the Company
or its Affiliates) (i) constituting a felony or (ii) that has, or could
reasonably be expected to result in, an adverse impact on the performance of the
Participant's duties to the Service Recipient, or otherwise has, or could
reasonably be expected to result in, an adverse impact on the business or
reputation of the Company or its Affiliates, (2) conduct of the Participant, in
connection with his employment or service, that has resulted, or could
reasonably be expected to result, in material injury to the business or
reputation of the Company or its Affiliates, (3) any material violation of the
policies of the Company or its Affiliates, including but not limited to those
relating to sexual harassment or the disclosure or misuse of confidential
information, or those set forth in the manuals or statements of policy of the
Company or its Affiliates, or (4) willful neglect in the performance of the
Participant's duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties. In the event that there is an Award Agreement or
Participant Agreement defining Cause, "Cause" shall have the meaning provided in
such agreement, and a Termination by the



--------------------------------------------------------------------------------



 
[safety2017equityincentiv002.jpg]
761158-4-47-v0.7 - 2 - 80-40637264 Service Recipient for Cause hereunder shall
not be deemed to have occurred unless all applicable notice and cure periods in
such Award Agreement or Participant Agreement are complied with. (f) "Change in
Control" means: (1) a change in ownership or control of the Company effected
through a transaction or series of transactions (other than an offering of Stock
to the general public through a registration statement filed with the Securities
and Exchange Commission or pursuant to a Non- Control Transaction) whereby any
"person" (as defined in Section 3(a)(9) of the Exchange Act) or any two or more
persons deemed to be one "person" (as used in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), other than the Company or any of its Affiliates, an employee
benefit plan sponsored or maintained by the Company or any of its Affiliates (or
its related trust), or any underwriter temporarily holding securities pursuant
to an offering of such securities, directly or indirectly acquire "beneficial
ownership" (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of the Company's securities eligible to vote in the
election of the Board (the "Company Voting Securities"); (2) the date, within
any consecutive twenty-four (24) month period commencing on or after the
Effective Date, upon which individuals who constitute the Board as of the
Effective Date (the "Incumbent Board") cease for any reason (other than by
reason of death) to constitute at least a majority of the Board; provided,
however, that any individual who becomes a director subsequent to the Effective
Date whose election or nomination for election by the Company's stockholders was
approved by a vote of at least a majority of the directors then constituting the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such individual is named as a nominee for director,
without objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (including but not limited to
a consent solicitation) with respect to the election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board; (3) the consummation of a merger,
consolidation, share exchange, or similar form of corporate transaction
involving the Company or any of its Affiliates that requires the approval of the
Company's stockholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a "Reorganization"), unless
immediately following such Reorganization (i) more than fifty percent (50%) of
the total voting power of (A) the corporation resulting from such Reorganization
(the "Surviving Company") or (B) if applicable, the ultimate parent corporation
that has, directly or indirectly, beneficial ownership of one hundred percent
(100%) of the voting securities of the Surviving Company (the "Parent Company"),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among holders thereof immediately prior to the Reorganization, (ii)
no Person, other than an employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company (or its related trust), is or becomes
the beneficial owner, directly or indirectly, of



--------------------------------------------------------------------------------



 
[safety2017equityincentiv003.jpg]
761158-4-47-v0.7 - 3 - 80-40637264 fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Company, or if there is no Parent Company, the Surviving Company, and
(iii) at least a majority of the members of the board of directors of the Parent
Company, or if there is no Parent Company, the Surviving Company, following the
consummation of the Reorganization are members of the Incumbent Board at the
time of the Board's approval of the execution of the initial agreement providing
for such Reorganization (any Reorganization which satisfies all of the criteria
specified in (i), (ii), and (iii) above shall be a "Non-Control Transaction");
(4) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of the Company to any "person" (as defined in
Section 3(a)(9) of the Exchange Act) or to any two or more persons deemed to be
one "person" (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than the Company's Affiliates; or (5) a termination of the Management
Agreement. Notwithstanding the foregoing, (x) a Change in Control shall not be
deemed to occur solely because any person acquires beneficial ownership of fifty
percent (50%) or more of the Company Voting Securities as a result of an
acquisition of Company Voting Securities by the Company that reduces the number
of Company Voting Securities outstanding; provided that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control shall then occur, and (y) with respect to the payment of any
amount that constitutes a deferral of compensation subject to Section 409A of
the Code payable upon a Change in Control, a Change in Control shall not be
deemed to have occurred, unless the Change in Control constitutes a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code. (g) "Code" means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto. (h) "Committee" means the Board or such other committee
consisting of two or more individuals appointed by the Board to administer the
Plan and each other individual or committee of individuals designated to
exercise authority under the Plan. (i) "Company" means Safety, Income and
Growth, Inc., a Maryland corporation, and its successors by operation of law.
(j) "Company Voting Securities" has the meaning set forth in Section 2(f)(1)
hereof. (k) "Corporate Event" has the meaning set forth in Section 12(b) hereof.
(l) "Data" has the meaning set forth in Section 22(c) hereof. (m) "Disability"
means, in the absence of an Award Agreement or Participant Agreement otherwise
defining Disability, the permanent and total disability of such Participant
within the meaning of Section 22(e)(3) of the Code. In the event that there is
an Award Agreement



--------------------------------------------------------------------------------



 
[safety2017equityincentiv004.jpg]
761158-4-47-v0.7 - 4 - 80-40637264 or Participant Agreement defining Disability,
"Disability" shall have the meaning provided in such Award Agreement or
Participant Agreement. (n) "Disqualifying Disposition" means any disposition
(including any sale) of Stock acquired upon the exercise of an Incentive Stock
Option made within the period that ends either (i) two years after the date on
which the Participant was granted the Incentive Stock Option or (ii) one year
after the date upon which the Participant acquired the Stock. (o) "Dividend
Equivalent Right" means a right granted to a Participant under Section 10
hereof, to receive cash, Stock or other property equal in value to all or some
portion of the regular cash dividends that are or would be payable with respect
to shares of Stock subject to an Award. (p) "Effective Date" means June 27,
2017. (q) "Eligible Person" means (1) each officer of the Company, the
Partnership or any of their respective Affiliates, including each such officer
who may also be a director of the Company, the Partnership or any of their
respective Affiliates, (2) each non-employee director of the Company or any of
its Affiliates, (3) the Manager and each of its managers, members, officers and
employees, (4) each other natural person who provides substantial services to
the Company, the Partnership, the Manager or any of their respective Affiliates
as a consultant or advisor and who is designated as eligible by the Committee,
and (5) each natural person who has been offered employment by the Manager;
provided that such prospective employee may not receive any Award until such
person has commenced employment or service with the Company or its Affiliates;
provided further, however, that (i) with respect to any Award that is intended
to qualify as a "stock right" that does not provide for a "deferral of
compensation" within the meaning of Section 409A of the Code, the term Affiliate
as used in this Section 2(q) shall include only those corporations or other
entities in the unbroken chain of corporations or other entities beginning with
the Company where each of the corporations in the unbroken chain other than the
last corporation owns stock possessing at least fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, and (ii) with respect to any Award that is intended
to qualify as an Incentive Stock Option, the term "Affiliate" as used in this
Section 2(q) shall include only those entities that qualify as a "subsidiary
corporation" with respect to the Company within the meaning of Code Section
424(f). An employee on an approved leave of absence may be considered as still
in the employ of the Company, the Partnership, the Manager or any of their
respective Affiliates for purposes of eligibility for participation in the Plan.
(r) "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time, including rules and regulations thereunder and successor
provisions and rules and regulations thereto. (s) "Expiration Date" means the
date upon which the term of an Option or Stock Appreciation Right expires, as
determined under Section 5(b) or 8(b) hereof, as applicable. (t) "Fair Market
Value" means, as of any date when the Stock is listed on one or more national
securities exchanges, the closing price reported on the principal national
securities exchange on which such Stock is listed and traded on the date of
determination, or if the closing



--------------------------------------------------------------------------------



 
[safety2017equityincentiv005.jpg]
761158-4-47-v0.7 - 5 - 80-40637264 price is not reported on such date of
determination, the closing price on the most recent date on which such closing
price is reported. If the Stock is not listed on a national securities exchange,
the Fair Market Value shall mean the amount determined by the Board in good
faith, and in a manner consistent with Section 409A of the Code, to be the fair
market value per share of Stock. (u) "Incentive Stock Option" means an Option
intended to qualify as an incentive stock option within the meaning of Section
422 of the Code. (v) "Incumbent Board" shall have the meaning set forth in
Section 2(f)(ii) hereof. (w) "Initial Public Offering" means the Company's first
underwritten public offering of its Stock to the public pursuant to an effective
registration statement under the Securities Act. (x) "LTIP Unit" means an "LTIP
Unit" as defined in the Partnership Agreement. An LTIP Unit granted under this
Plan represents the right to receive the benefits, payments or other rights in
respect of an LTIP Unit set forth in the Partnership Agreement, subject to the
terms and conditions of the applicable Award Agreement and the Partnership
Agreement. (y) "LTIP Unit Award Agreement" means a written agreement (including
an electronic writing to the extent permitted by applicable law) between the
Company and a Participant evidencing the terms and conditions of an individual
Performance Award grant. (z) "Manager" means SFTY Manager, LLC, a Delaware
limited liability company. (aa) "Management Agreement" means the Management
Agreement among the Company, the Partnership and the Manager as it may be
amended, supplemented or restated from time to time. (bb) "Non-Control
Transaction" has the meaning set forth in Section 2(f)(3) hereof. (cc)
"Nonqualified Stock Option" means an Option not intended to qualify as an
Incentive Stock Option. (dd) "Option" means a conditional right, granted to a
Participant under Section 5 hereof, to purchase Stock at a specified price
during a specified time period. (ee) "Option Agreement" means a written
agreement (including an electronic writing to the extent permitted by applicable
law) between the Company and a Participant evidencing the terms and conditions
of an individual Option grant. (ff) "OP Unit" means an "OP Unit" as defined in
the Partnership Agreement. (gg) "Parent Company" has the meaning set forth in
Section 2(f)(3) hereof. (hh) "Participant" means an Eligible Person who has been
granted an Award under the Plan, or if applicable, such other Person who holds
an Award.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv006.jpg]
761158-4-47-v0.7 - 6 - 80-40637264 (ii) "Participant Agreement" means an
employment or other services agreement or a severance or change in control
agreement between a Participant and the Service Recipient and is effective as of
the date of determination. (jj) "Partnership" means Safety Income and Growth
Operating Partnership, a Delaware limited partnership. (kk) "Partnership
Agreement" means the First Amended and Restated Agreement of Limited Partnership
of Safety Income and Growth Operating Partnership, dated June 27, 2017, as it
may be amended, supplemented or restated from time to time in accordance with
its terms. (ll) "Performance Award" means an Award granted to a Participant
under Section 9 hereof, which Award is subject to the achievement of Performance
Objectives during a Performance Period. A Performance Award shall be designated
as a "Performance Share" or a "Performance Unit" at the time of grant. (mm)
"Performance Award Agreement" means a written agreement (including an electronic
writing to the extent permitted by applicable law) between the Company and a
Participant evidencing the terms and conditions of an individual Performance
Award grant. (nn) "Performance Objectives" means the performance objectives
established pursuant to this Plan for Participants who have received Performance
Awards. (oo) "Performance Period" means the period designated for the
achievement of Performance Objectives. (pp) "Person" means any individual,
corporation, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, or other entity. (qq) "Plan" means this
Safety, Income and Growth, Inc., and Safety Income and Growth Operating
Partnership 2017 Equity Incentive Plan, as amended from time to time. (rr)
"Qualified Member" means a member of the Committee who is a "Non-Employee
Director" within the meaning of Rule 16b-3 under the Exchange Act and an
"outside director" within the meaning of Treasury Regulation Section 1.162-27(c)
under Section 162(m) of the Code. (ss) "Qualified Performance-Based Award" means
an Option, Stock Appreciation Right, LTIP Unit Award or Performance Award that
is intended to qualify as "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code. (tt) "Qualifying Committee" has the
meaning set forth in Section 3(b) hereof. (uu) "Reorganization" has the meaning
set forth in Section 2(f)(3) hereof. (vv) "Restricted Stock" means Stock granted
to a Participant under Section 6 hereof that is subject to certain restrictions
and to a risk of forfeiture.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv007.jpg]
761158-4-47-v0.7 - 7 - 80-40637264 (ww) "Restricted Stock Agreement" means a
written agreement (including an electronic writing to the extent permitted by
applicable law) between the Company and a Participant evidencing the terms and
conditions of an individual Restricted Stock grant. (xx) "Restricted Stock Unit"
means a notional unit representing the right to receive one share of Stock (or
the cash value of one share of Stock, if so determined by the Committee) on a
specified settlement date. (yy) "RSU Agreement" means a written agreement
(including an electronic writing to the extent permitted by applicable law)
between the Company and a Participant evidencing the terms and conditions of an
individual grant of Restricted Stock Units. (zz) "SAR Agreement" means a written
agreement (including an electronic writing to the extent permitted by applicable
law) between the Company and a Participant evidencing the terms and conditions
of an individual grant of Stock Appreciation Rights. (aaa) "Securities Act"
means the Securities Act of 1933, as amended from time to time, including rules
and regulations thereunder and successor provisions and rules and regulations
thereto. (bbb) "Service Recipient" means, with respect to a Participant holding
a given Award, either the Company, the Partnership, the Manager or any of their
respective Affiliates by which the original recipient of such Award is, or
following a Termination was most recently, principally employed or to which such
original recipient provides, or following a Termination was most recently
providing, services, as applicable. (ccc) "Stock" means the Company's common
stock, par value $0.01 per share, and such other securities as may be
substituted for such stock pursuant to Section 12 hereof. (ddd) "Stock
Appreciation Right" means a conditional right to receive an amount equal to the
value of the appreciation in the Stock over a specified period. Except in the
event of extraordinary circumstances, as determined in the sole discretion of
the Committee, or pursuant to Section 12(b) hereof, Stock Appreciation Rights
shall be settled in Stock. (eee) "Surviving Company" has the meaning set forth
in Section 2(f)(3) hereof. (fff) "Termination" means the termination of a
Participant's employment or service, as applicable, with the Service Recipient;
provided, however, that, if so determined by the Committee at the time of any
change in status in relation to the Service Recipient (e.g., a Participant
ceases to be an employee and begins providing services as a consultant, or vice
versa), such change in status will not be deemed a Termination hereunder. Unless
otherwise determined by the Committee, in the event that any Service Recipient
ceases to be an Affiliate of the Company (by reason of sale, divestiture,
spin-off, or other similar transaction), unless a Participant's employment or
service is transferred to another entity that would constitute a Service
Recipient immediately following such transaction, such Participant shall be
deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction. Notwithstanding anything herein to the
contrary, a Participant's change in status in relation to the Service Recipient
(for example, a change from employee to consultant) shall not be deemed a
Termination hereunder



--------------------------------------------------------------------------------



 
[safety2017equityincentiv008.jpg]
761158-4-47-v0.7 - 8 - 80-40637264 with respect to any Awards constituting
nonqualified deferred compensation subject to Section 409A of the Code that are
payable upon a Termination unless such change in status constitutes a
"separation from service" within the meaning of Section 409A of the Code. Any
payments in respect of an Award constituting nonqualified deferred compensation
subject to Section 409A of the Code that are payable upon a Termination shall be
delayed for such period as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code. On the first business day following the expiration
of such period, the Participant shall be paid, in a single lump sum without
interest, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence, and any remaining payments not so delayed
shall continue to be paid pursuant to the payment schedule applicable to such
Award. (ggg) Underwriters" means the underwriters in the Initial Public
Offering. (hhh) "Underwriters Option" means the Underwriters option to purchase
up to an additional 1,537,500 shares of Stock in connection with the Initial
Public Offering. Section 3. Administration. (a) Authority of the Committee.
Except as otherwise provided below, the Plan shall be administered by the
Committee. The Committee shall have full and final authority, in each case
subject to and consistent with the provisions of the Plan, to (1) select
Eligible Persons to become Participants, (2) grant Awards, (3) determine the
type, number of shares of Stock or other equity interests (including, without
limitation, LTIP Units) subject to, other terms and conditions of, and all other
matters relating to, Awards, (4) prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, (5) accelerate the vesting of any Award, (6) construe and interpret
the Plan and Award Agreements and correct defects, supply omissions, and
reconcile inconsistencies therein, (7) suspend the right to exercise Awards
during any period that the Committee deems appropriate to comply with applicable
securities laws, and thereafter extend the exercise period of an Award by an
equivalent period of time, and (8) make all other decisions and determinations
as the Committee may deem necessary or advisable for the administration of the
Plan. Any action of the Committee shall be final, conclusive, and binding on all
persons, including, without limitation, the Company, its Affiliates, the
Manager, Eligible Persons, Participants, and beneficiaries of Participants. For
the avoidance of doubt, the Board shall have the authority to take all actions
under the Plan that the Committee is permitted to take. (b) Manner of Exercise
of Committee Authority. At any time that a member of the Committee is not a
Qualified Member, any action of the Committee relating to a Qualified
Performance-Based Award or relating to an Award granted or to be granted to a
Participant who is then subject to Section 16 of the Exchange Act in respect of
the Company, must be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members (a "Qualifying
Committee"). Any action authorized by such a Qualifying Committee shall be
deemed the action of the Committee for purposes of the Plan. The express grant
of any specific power to the Qualifying Committee, and the taking of any action
by the Qualifying Committee, shall not be construed as limiting any power or
authority of the Committee.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv009.jpg]
761158-4-47-v0.7 - 9 - 80-40637264 (c) Delegation. To the extent permitted by
applicable law, the Committee may delegate to officers or employees of the
Company or any of its Affiliates, or committees thereof, the authority, subject
to such terms as the Committee shall determine, to perform such functions under
the Plan, including, but not limited to, administrative functions, as the
Committee may determine appropriate. The Committee may appoint agents to assist
it in administering the Plan. Notwithstanding the foregoing or any other
provision of the Plan to the contrary, any Award granted under the Plan to any
Eligible Person who is not an employee of the Company or any of its Affiliates
(including any non-employee director of the Company or any Affiliate) or to any
Eligible Person who is subject to Section 16 of the Exchange Act or is to be
granted a Qualified Performance-Based Award must be expressly approved by the
Committee or Qualifying Committee in accordance with subsection (b) above. (d)
Section 409A. All Awards made under the Plan that are intended to be "deferred
compensation" subject to Section 409A shall be interpreted, administered and
construed to comply with Section 409A, and all Awards made under the Plan that
are intended to be exempt from Section 409A shall be interpreted, administered
and construed to comply with and preserve such exemption. The Committee shall
have full authority to give effect to the intent of the foregoing sentence. To
the extent necessary to give effect to this intent, in the case of any conflict
or potential inconsistency between the Plan and a provision of any Award or
Award Agreement with respect to an Award, the Plan shall govern. Notwithstanding
the foregoing, neither the Company nor the Committee shall have any liability to
any person in the event Section 409A applies to any Award in a manner that
results in adverse tax consequences for the Participant or any of his
beneficiaries or transferees. Section 4. Shares Available Under the Plan. (a)
Number of Shares Available for Delivery. Subject to adjustment as provided in
Section 12 hereof, the total number of shares of Stock reserved and available
for delivery in connection with Awards under the Plan shall not exceed 5% of
issued and outstanding shares of Stock as of the later of the Initial Public
Offering or the last closing date of any shares of Stock sold pursuant to the
Underwriters exercise of the Underwriters Option (on a fully diluted basis
(assuming, if applicable, the exercise of all outstanding stock options, the
conversion of all warrants and convertible securities into shares of Stock and
the exchange of all outstanding interests in the Partnership that may be
convertible into shares of Stock) and including shares of Stock sold pursuant to
the Underwriters exercise of the Underwriters Option, but excluding any shares
of Stock issued or issuable under the Plan). Shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or previously issued shares
of Stock reacquired by the Company on the open market or by private purchase.
Notwithstanding the foregoing, the number of shares of Stock available for
issuance hereunder shall not be reduced by shares issued pursuant to Awards
issued or assumed in connection with a merger or acquisition as contemplated by,
as applicable, NASDAQ Listing Rule 5635(c) and IM-5635-1, NYSE Listed Company
Manual Section 303A.08, AMEX Company Guide Section 711, or other applicable
stock exchange rules, and their respective successor rules and listing exchange
promulgations. (b) Share Counting Rules. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double-counting (as,
for example, in the case of tandem or substitute awards) and make adjustments if
the number of shares of Stock actually



--------------------------------------------------------------------------------



 
[safety2017equityincentiv010.jpg]
761158-4-47-v0.7 - 10 - 80-40637264 delivered differs from the number of shares
previously counted in connection with an Award. Other equity-based Awards that
are LTIP Units shall reduce the total number of shares of Stock available for
delivery under the Plan on a one-for-one basis, i.e., each LTIP Unit shall be
treated as an award of a single share of Stock. Shares of Stock into which LTIP
Units are converted shall be deemed to be issued under the Plan but shall not
reduce the total number of shares of Stock available for delivery under the
Plan. To the extent that an Award expires or is canceled, forfeited, or
otherwise terminated without a delivery to the Participant of the full number of
shares of Stock (or LTIP Units) to which the Award related, the undelivered
shares of Stock (or LTIP Units) will again be available for grant. Shares of
Stock withheld in payment of the exercise price or taxes relating to an Award
and shares equal to the number surrendered in payment of any exercise price or
taxes relating to an Award shall be deemed to constitute shares delivered to the
Participant and shall not again be available for Awards under the Plan. (c)
162(m) Limitation; Incentive Stock Options. (1) Notwithstanding anything to the
contrary herein, during any time that the Company is subject to Section 162(m)
of the Code, the maximum number of shares of Stock with respect to which (i)
Options and Stock Appreciation Rights may be granted to any individual in any
one calendar year shall not exceed 225,000, and (ii) Performance Awards intended
to qualify as a Qualified Performance-Based Award may be granted to any
individual in any one calendar year shall not exceed 500,000. The maximum value
of the aggregate payment that any individual may receive with respect to a
Qualified Performance-Based Award that is valued in dollars in respect of any
annual Performance Period is $10.0 million, and for any Performance Period in
excess of one (1) year, such amount multiplied by a fraction, the numerator of
which is the number of months in the Performance Period and the denominator of
which is twelve (12). No Qualified Performance-Based Awards may be granted
hereunder following the first (1st) meeting of the Company's stockholder that
occurs in the fifth (5th) year following the year in which the Company's
stockholders most recently approved the terms of the Plan for purposes of
satisfying the "qualified performance-based compensation" exemption under
Section 162(m)(4)(C) of the Code. For purposes of the Plan, the Company shall
not be treated as being subject to Section 162(m) of the Code during the period
Awards granted hereunder are exempt from the limitation on tax deductibility
under Section 162(m) of the Code by reason of the post-initial public offering
transition relief set forth in Treasury Regulation Section 1.162-27(f). (2) No
more than 907,500 shares of Stock reserved for issuance hereunder may be issued
or transferred upon exercise or settlement of Incentive Stock Options. Section
5. Options. (a) General. Certain Options granted under the Plan are intended to
qualify as Incentive Stock Options. Options may be granted to Eligible Persons
in such form and having such terms and conditions as the Committee shall deem
appropriate; provided, however, that Incentive Stock Options may be granted only
to Eligible Persons who are employees of the Company or a parent or subsidiary
corporation as permitted under Section 422(a)(2) of the Code. The provisions of
separate Options shall be set forth in separate Option Agreements, which
agreements need not be identical.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv011.jpg]
761158-4-47-v0.7 - 11 - 80-40637264 (b) Term. The term of each Option shall be
set by the Committee at the time of grant; provided, however, that no Option
granted hereunder shall be exercisable after the expiration of ten (10) years
from the date it was granted. (c) Exercise Price. The exercise price per share
of Stock for each Option shall be set by the Committee at the time of grant;
provided, however, that if an Option is intended to qualify as either (1) a
"stock right" that does not provide for a "deferral of compensation" within the
meaning of Section 409A of the Code, (2) a Qualified Performance-Based Award, or
(3) an Incentive Stock Option, then in each case the applicable exercise price
shall not be less than the Fair Market Value on the date of grant, subject to
subsection (g) below in the case of any Incentive Stock Option. (d) Payment for
Stock. Payment for shares of Stock acquired pursuant to Options granted
hereunder shall be made in full upon exercise of an Option (1) in immediately
available funds in United States dollars, or by certified or bank cashier's
check, (2) by delivery of shares of Stock having a value equal to the exercise
price, (3) by a broker-assisted cashless exercise in accordance with procedures
approved by the Committee, whereby payment of the Option exercise price or tax
withholding obligations may be satisfied, in whole or in part, with shares of
Stock subject to the Option by delivery of an irrevocable direction to a
securities broker (on a form prescribed by the Committee) to sell shares of
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate exercise price and, if applicable, the amount necessary to
satisfy the Company's withholding obligations, or (4) by any other means
approved by the Committee (including, by delivery of a notice of "net exercise"
to the Company, pursuant to which the Participant shall receive the number of
shares of Stock underlying the Option so exercised reduced by the number of
shares of Stock equal to the aggregate exercise price of the Option divided by
the Fair Market Value on the date of exercise). Anything herein to the contrary
notwithstanding, if the Committee determines that any form of payment available
hereunder would be in violation of Section 402 of the Sarbanes-Oxley Act of
2002, such form of payment shall not be available. (e) Vesting. Options shall
vest and become exercisable in such manner, on such date or dates, or upon the
achievement of performance or other conditions, in each case as may be
determined by the Committee and set forth in an Option Agreement. Unless
otherwise specifically determined by the Committee, the vesting of an Option
shall occur only while the Participant is employed by or rendering services to
the Service Recipient, and all vesting shall cease upon a Participant's
Termination for any reason. If an Option is exercisable in installments, such
installments or portions thereof that become exercisable shall remain
exercisable until the Option expires. (f) Termination of Employment or Service.
Except as provided by the Committee in an Option Agreement, Participant
Agreement or otherwise: (1) In the event of a Participant's Termination for any
reason other than (i) by the Service Recipient for Cause, or (ii) by reason of
the Participant's death or Disability, (A) all vesting with respect to such
Participant's outstanding Options shall cease, (B) each of such Participant's
outstanding unvested Options shall expire as of the date of such Termination,
and (C) each of such Participant's outstanding vested Options shall remain
exercisable until the earlier



--------------------------------------------------------------------------------



 
[safety2017equityincentiv012.jpg]
761158-4-47-v0.7 - 12 - 80-40637264 of the applicable Expiration Date and the
date that is ninety (90) days after the date of such Termination. (2) In the
event of a Participant's Termination by reason of such Participant's death or
Disability, (i) all vesting with respect to such Participant's outstanding
Options shall cease, (ii) each of such Participant's outstanding unvested
Options shall expire as of the date of such Termination, and (iii) each of such
Participant's outstanding vested Options shall remain exercisable until the
earlier of the applicable Expiration Date and the date that is twelve (12)
months after the date of such Termination. In the event of a Participant's
death, such Participant's Options shall remain exercisable by the person or
persons to whom a Participant's rights under the Options pass by will or by the
applicable laws of descent and distribution until their expiration, but only to
the extent that the Options were vested by such Participant at the time of such
Termination. (3) In the event of a Participant's Termination by the Service
Recipient for Cause, all of such Participant's outstanding Options (whether or
not vested) shall immediately expire as of the date of such Termination. (g)
Special Provisions Applicable to Incentive Stock Options. (1) No Incentive Stock
Option may be granted to any Eligible Person who, at the time the Option is
granted, owns directly, or indirectly within the meaning of Section 424(d) of
the Code, stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company or of any parent or
subsidiary thereof, unless such Incentive Stock Option (i) has an exercise price
of at least one hundred ten percent (110%) of the Fair Market Value on the date
of the grant of such Option and (ii) cannot be exercised more than five (5)
years after the date it is granted. (2) To the extent that the aggregate Fair
Market Value (determined as of the date of grant) of Stock for which Incentive
Stock Options are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company and its Affiliates) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options. (3) Each Participant who receives an Incentive Stock Option must
agree to notify the Company in writing immediately after the Participant makes a
Disqualifying Disposition of any Stock acquired pursuant to the exercise of an
Incentive Stock Option. Section 6. Restricted Stock. (a) General. Restricted
Stock may be granted to Eligible Persons in such form and having such terms and
conditions as the Committee shall deem appropriate. The provisions of separate
Awards of Restricted Stock shall be set forth in separate Restricted Stock
Agreements, which agreements need not be identical. Subject to the restrictions
set forth in Section 6(b), and except as otherwise set forth in the applicable
Restricted Stock Agreement, the Participant shall generally have the rights and
privileges of a stockholder as to such Restricted Stock, including the right to
vote such Restricted Stock. Unless otherwise set forth in a Participant's
Restricted Stock Agreement (1) cash dividends and stock dividends, if any, with
respect to Restricted Stock subject to performance-based vesting shall be
withheld by the Company for the Participant's account, and



--------------------------------------------------------------------------------



 
[safety2017equityincentiv013.jpg]
761158-4-47-v0.7 - 13 - 80-40637264 shall be subject to forfeiture to the same
degree as the shares of Restricted Stock to which such dividends relate and (2)
cash dividends and stock dividends, if any, with respect to all other Restricted
Stock shall be paid to Participants at the same time as such dividends are paid
to stockholders. Except as otherwise determined by the Committee, no interest
will accrue or be paid on the amount of any cash dividends withheld. (b) Vesting
and Restrictions on Transfer. Restricted Stock shall vest in such manner, on
such date or dates, or upon the achievement of performance or other conditions,
in each case as may be determined by the Committee and set forth in a Restricted
Stock Agreement. Unless otherwise specifically determined by the Committee, the
vesting of an Award of Restricted Stock shall occur only while the Participant
is employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant's Termination for any reason. In addition to any
other restrictions set forth in a Participant's Restricted Stock Agreement,
until such time as the Restricted Stock has vested pursuant to the terms of the
Restricted Stock Agreement, the Participant shall not be permitted to sell,
transfer, pledge, or otherwise encumber the Restricted Stock. (c) Termination of
Employment or Service. Except as provided by the Committee in a Restricted Stock
Agreement, Participant Agreement or otherwise, in the event of a Participant's
Termination for any reason prior to the time that such Participant's Restricted
Stock has vested, all vesting with respect to such Participant's Restricted
Stock shall cease, and all unvested shares of Restricted Stock shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination. Section 7. Restricted Stock Units. (a) General. Restricted
Stock Units may be granted to Eligible Persons in such form and having such
terms and conditions as the Committee shall deem appropriate. The provisions of
separate Restricted Stock Units shall be set forth in separate RSU Agreements,
which agreements need not be identical. (b) Vesting. Restricted Stock Units
shall vest in such manner, on such date or dates, or upon the achievement of
performance or other conditions, in each case as may be determined by the
Committee and set forth in an RSU Agreement. Unless otherwise specifically
determined by the Committee, the vesting of a Restricted Stock Unit shall occur
only while the Participant is employed by or rendering services to the Service
Recipient, and all vesting shall cease upon a Participant's Termination for any
reason. (c) Settlement. Restricted Stock Units shall be settled in Stock, cash,
or property, as determined by the Committee, in its sole discretion, on the date
or dates determined by the Committee and set forth in an RSU Agreement. Unless
otherwise set forth in a Participant's RSU Agreement, a Participant shall not be
entitled to dividends, if any, with respect to Restricted Stock Units prior to
the actual delivery of shares of Stock (or cash or other property in settlement
of the award). (d) Termination of Employment or Service. Except as provided by
the Committee in an RSU Agreement, Participant Agreement or otherwise, in the
event of a Participant's Termination for any reason prior to the time that such
Participant's Restricted Stock Units have



--------------------------------------------------------------------------------



 
[safety2017equityincentiv014.jpg]
761158-4-47-v0.7 - 14 - 80-40637264 been settled, (1) all vesting with respect
to such Participant's Restricted Stock Units shall cease, (2) each of such
Participant's outstanding unvested Restricted Stock Units shall be forfeited for
no consideration as of the date of such Termination, and (3) any shares (or cash
or other property) remaining undelivered with respect to vested Restricted Stock
Units then held by such Participant shall be delivered on the delivery date or
dates specified in the RSU Agreement. Section 8. Stock Appreciation Rights. (a)
General. Stock Appreciation Rights may be granted to Eligible Persons in such
form and having such terms and conditions as the Committee shall deem
appropriate. The provisions of separate Stock Appreciation Rights shall be set
forth in separate SAR Agreements, which agreements need not be identical. (b)
Term. The term of each Stock Appreciation Right shall be set by the Committee at
the time of grant; provided, however, that no Stock Appreciation Right granted
hereunder shall be exercisable after the expiration of ten (10) years from the
date it was granted. (c) Base Price. The base price per share of Stock for each
Stock Appreciation Right shall be set by the Committee at the time of grant;
provided, however, that if a Stock Appreciation Right is intended to qualify as
either (1) a "stock right" that does not provide for a "deferral of
compensation" within the meaning of Section 409A of the Code or (2) a Qualified
Performance- Based Award, then in each case the applicable base price shall not
be less than the Fair Market Value on the date of grant. (d) Vesting. Stock
Appreciation Rights shall vest and become exercisable in such manner, on such
date or dates, or upon the achievement of performance or other conditions, in
each case as may be determined by the Committee and set forth in a SAR
Agreement. Unless otherwise specifically determined by the Committee, the
vesting of a Stock Appreciation Right shall occur only while the Participant is
employed by or rendering services to the Service Recipient, and all vesting
shall cease upon a Participant's Termination for any reason. If a Stock
Appreciation Right is exercisable in installments, such installments or portions
thereof that become exercisable shall remain exercisable until the Stock
Appreciation Right expires. (e) Payment upon Exercise. Payment upon exercise of
a Stock Appreciation Right may be made in cash, Stock, or property as specified
in the SAR Agreement or determined by the Committee, in each case having a value
in respect of each share of Stock underlying the portion of the Stock
Appreciation Right so exercised, equal to the difference between the base price
of such Stock Appreciation Right and the Fair Market Value of one (1) share of
Stock on the exercise date. For purposes of clarity, each share of Stock to be
issued in settlement of a Stock Appreciation Right is deemed to have a value
equal to the Fair Market Value of one (1) share of Stock on the exercise date.
In no event shall fractional shares be issuable upon the exercise of a Stock
Appreciation Right, and in the event that fractional shares would otherwise be
issuable, the number of shares issuable will be rounded down to the next lower
whole number of shares, and the Participant will be entitled to receive a cash
payment equal to the value of such fractional share. (f) Termination of
Employment or Service. Except as provided by the Committee in a SAR Agreement,
Participant Agreement or otherwise:



--------------------------------------------------------------------------------



 
[safety2017equityincentiv015.jpg]
761158-4-47-v0.7 - 15 - 80-40637264 (1) In the event of a Participant's
Termination for any reason other than (i) by the Service Recipient for Cause, or
(ii) by reason of the Participant's death or Disability, (A) all vesting with
respect to such Participant's outstanding Stock Appreciation Rights shall cease,
(B) each of such Participant's outstanding unvested Stock Appreciation Rights
shall expire as of the date of such Termination, and (C) each of such
Participant's outstanding vested Stock Appreciation Rights shall remain
exercisable until the earlier of the applicable Expiration Date and the date
that is ninety (90) days after the date of such Termination. (2) In the event of
a Participant's Termination by reason of such Participant's death or Disability,
(i) all vesting with respect to such Participant's outstanding Stock
Appreciation Rights shall cease, (ii) each of such Participant's outstanding
unvested Stock Appreciation Rights shall expire as of the date of such
Termination, and (iii) each of such Participant's outstanding vested Stock
Appreciation Rights shall remain exercisable until the earlier of the applicable
Expiration Date and the date that is twelve (12) months after the date of such
Termination. In the event of a Participant's death, such Participant's Stock
Appreciation Rights shall remain exercisable by the person or persons to whom a
Participant's rights under the Stock Appreciation Rights pass by will or by the
applicable laws of descent and distribution until their expiration, but only to
the extent that the Stock Appreciation Rights were vested by such Participant at
the time of such Termination. (3) In the event of a Participant's Termination by
the Service Recipient for Cause, all of such Participant's outstanding Stock
Appreciation Rights (whether or not vested) shall immediately expire as of the
date of such Termination. Section 9. Performance Awards. (a) General.
Performance Awards may be granted to Eligible Persons in such form and having
such terms and conditions as the Committee shall deem appropriate. The
provisions of separate Performance Awards, including the determination of the
Committee with respect to the form of payout of Performance Awards, shall be set
forth in separate Performance Award Agreements, which agreements need not be
identical. (b) Value of Performance Units and Performance Shares. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Performance Share shall have an initial
value equal to the Fair Market Value of the Stock on the date of grant. In
addition to any other non-performance terms included in the Performance Award
Agreement, the Committee shall set the applicable Performance Objectives in its
discretion, which objectives, depending on the extent to which they are met,
will determine the value and number of Performance Units or Performance Shares,
as the case may be, that will be paid out to the Participant. With respect to
Qualified Performance-Based Awards, the Committee shall establish the applicable
Performance Objectives in writing not later than ninety (90) days after the
commencement of the Performance Period or, if earlier, the date as of which
twenty-five percent (25%) of the Performance Period has elapsed. (c) Earning of
Performance Units and Performance Shares. Upon the expiration of the applicable
Performance Period or other non-performance-based vesting period, if longer, the
holder of Performance Units or Performance Shares, as the case may be, shall be
entitled to



--------------------------------------------------------------------------------



 
[safety2017equityincentiv016.jpg]
761158-4-47-v0.7 - 16 - 80-40637264 receive payout on the value and number of
the applicable Performance Units or Performance Shares earned by the Participant
over the Performance Period, to be determined as a function of the extent to
which the corresponding Performance Objectives have been achieved and any other
non-performance-based terms met. No payment shall be made with respect to a
Qualified Performance-Based Award prior to certification by the Committee that
the Performance Objectives have been attained. (d) Form and Timing of Payment of
Performance Units and Performance Shares. Payment of earned Performance Units
and Performance Shares shall be as determined by the Committee and as evidenced
in the Performance Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Performance Units and
Performance Shares in the form of cash, Stock, or other Awards (or in a
combination thereof) equal to the value of the earned Performance Units or
Performance Shares, as the case may be, at the close of the applicable
Performance Period, or as soon as practicable after the end of the Performance
Period. Any cash, Stock, or other Awards issued in connection with a Performance
Award may be issued subject to any restrictions deemed appropriate by the
Committee. (e) Termination of Employment or Service. Except as provided by the
Committee in a Performance Award Agreement, Participant Agreement or otherwise,
if, prior to the time that the applicable Performance Period has expired, a
Participant undergoes a Termination for any reason, all of such Participant's
Performance Awards shall be forfeited by the Participant to the Company for no
consideration. (f) Performance Objectives. (1) Each Performance Award shall
specify the Performance Objectives that must be achieved before such Award shall
become earned. The Company may also specify a minimum acceptable level of
achievement below which no payment will be made and may set forth a formula for
determining the amount of any payment to be made if performance is at or above
such minimum acceptable level but falls short of the maximum achievement of the
specified Performance Objectives. (2) Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of an individual Participant, the specific Service Recipient, or a
division, department, or function within the Company or the Service Recipient.
Performance Objectives may be measured on an absolute or relative basis.
Relative performance may be measured by comparison to a group of peer companies
or to a financial market index. With respect to Qualified Performance-Based
Awards, Performance Objectives shall be limited to specified levels of or
increases in one or more of the following: (i) earnings, including net earnings,
total earnings, operating earnings, earnings growth, operating income, earnings
before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items or book value per share (which
may exclude nonrecurring items); (ii) Funds From Operations (FFO); adjusted FFO
(AFFO); adjusted income; EBITDA, adjusted EBITDA; FFO, AFFO, adjusted income
EBITDA or adjusted EBITDA growth; FFO, AFFO, adjusted income EBITDA or adjusted
EBITDA per share or per share growth (basic or diluted); (iii) earnings per
share or earnings per share growth (basic or diluted); (iv) operating profit;
(v) revenue, revenue growth, or rate of revenue growth; (vi) return on assets
(gross or net), return on investment, return



--------------------------------------------------------------------------------



 
[safety2017equityincentiv017.jpg]
761158-4-47-v0.7 - 17 - 80-40637264 on capital, return on equity, financial
return ratios, or internal rates of return; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) stock price appreciation; (x) cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on investment (discounted or otherwise), net cash provided by
operations or cash flow in excess of cost of capital, working capital turnover;
(xi) implementation or completion of critical projects or processes; (xii)
economic value created; (xiii) balance sheet measurements; (xiv) cumulative
earnings, FFO, AFFO or adjusted income per share growth; (xv) operating margin,
profit margin, or gross margin; (xvi) stock price or total stockholder return;
(xvii) cost or expense targets, reductions and savings, productivity and
efficiencies; (xviii) sales or sales growth; (xix) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, market share, portfolio growth, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
supervision of litigation, information technology, and goals relating to
acquisitions, divestitures, joint ventures, and similar transactions, and budget
comparisons; and (xx) personal professional objectives, including any of the
foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals, the
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions. (3) The Committee shall adjust
Performance Objectives and the related minimum acceptable level of achievement
if, in the sole judgment of the Committee, events or transactions have occurred
after the applicable date of grant of a Performance Award that are unrelated to
the performance of the Company or Participant and result in a distortion of the
Performance Objectives or the related minimum acceptable level of achievement.
Potential transactions or events giving rise to adjustment include, but are not
limited to, (i) restructurings, discontinued operations, extraordinary items or
events, and other unusual or nonrecurring charges; (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company's management; and (iii) a change in tax law or accounting
standards required by generally accepted accounting principles. Section 10.
Dividend Equivalents. The Committee may include in the Award Agreement with
respect to any Award (other than an Option or Stock Appreciation Right) a
Dividend Equivalent Right in such form and having such terms and conditions as
the Committee shall deem appropriate. A Dividend Equivalent Right (if such right
is a "dividend equivalent" within the meaning of Treasury Regulation Section
1.409A-3(e)) shall be treated separately from the right to other amounts under
the Award for purposes of Section 409A of the Code. In the event such a
provision is included in an Award Agreement, the Committee will determine
whether such payments will be made in cash, in shares of Stock or in another
form of property, whether they will be conditioned upon the exercise of the
Award to which they relate, the time or times at which they will be made, and
such other terms and conditions as the Committee will deem appropriate.
Notwithstanding the foregoing, unless otherwise provided in an Award Agreement,
a Participant's right under an Award Agreement to dividend equivalent payments
in the case of an Award that is subject to vesting conditions shall be treated
as unvested so long as such Award remains unvested, and any such dividend
equivalent payments that would otherwise have been paid during the vesting
period shall instead be accumulated (and, if not paid in cash, reinvested in
additional shares of Stock based on the Fair Market Value of the Stock on the
date of reinvestment) and paid within thirty (30) days following the date on
which such Award is determined by the Company to have vested; provided, however,
that in the case of an Award that is subject to performance vesting



--------------------------------------------------------------------------------



 
[safety2017equityincentiv018.jpg]
761158-4-47-v0.7 - 18 - 80-40637264 conditions, dividend equivalent payments
shall be treated as unvested so long as the Award remains unvested. Section 11.
Other Equity-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based upon or related to Stock or other equity interests of the
Company or the Partnership (including, without limitation, LTIP Units), as
deemed by the Committee to be consistent with the purposes of the Plan. The
grant of LTIP Units must satisfy the requirements of the Partnership Agreement.
The Committee may also grant Stock or other equity interests of the Company or
the Partnership (including, without limitation, LTIP Units) as a bonus (whether
or not subject to any vesting requirements or other restrictions on transfer),
and may grant other awards in lieu of obligations of the Company or an Affiliate
to pay cash or deliver other property under this Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Committee. The terms and conditions applicable to such Awards shall be
determined by the Committee and evidenced by Award Agreements, which agreements
need not be identical. Section 12. Adjustment for Recapitalization, Merger, etc.
(a) Capitalization Adjustments. The aggregate number of shares of Stock that may
be granted or purchased pursuant to Awards (as set forth in Section 4 hereof),
the number of shares of Stock or other equity interests (including, without
limitation, LTIP Units) covered by each outstanding Award, and the exercise or
base price per share of Stock or other equity interest (including, without
limitation, LTIP Units) underlying each such Award shall be equitably and
proportionally adjusted or substituted, as determined by the Committee, as to
the number, price, or kind of a share of Stock or other equity interest
(including, without limitation, LTIP Units) or other consideration subject to
such Awards (1) in the event of changes in the outstanding Stock or in the
capital structure of the Company by reason of stock splits, reverse stock
splits, recapitalizations, reorganizations, mergers, amalgamations,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date of grant of any such Award (including
any Corporate Event); (2) in connection with any extraordinary dividend (as
determined by the Committee in its sole discretion) declared and paid in respect
of shares of Stock, whether payable in the form of cash, stock, or any other
form of consideration; or (3) in the event of any change in applicable laws or
circumstances that results in or could result in, in either case, as determined
by the Committee in its sole discretion, any substantial dilution or enlargement
of the rights intended to be granted to, or available for, Participants in the
Plan. (b) Corporate Events. Notwithstanding the foregoing, except as provided by
the Committee in an Award Agreement or otherwise, in connection with (i) a
merger, amalgamation, or consolidation involving the Company in which the
Company is not the surviving corporation, (ii) a merger, amalgamation, or
consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Stock receive securities of another
corporation or other property or cash, (iii) a Change in Control, or (iv) the
reorganization, dissolution or liquidation of the Company (each, a "Corporate
Event"), the Committee may, in its discretion, so long as it determines there is
no adverse economic impact on the Participants as of the date any action is
taken under this Section 12(b), provide for any one or more of the following:



--------------------------------------------------------------------------------



 
[safety2017equityincentiv019.jpg]
761158-4-47-v0.7 - 19 - 80-40637264 (1) The assumption or substitution of any or
all Awards in connection with such Corporate Event, in which case the Awards
shall be subject to the adjustment set forth in subsection (a) above, and to the
extent that such Awards are Performance Awards or other Awards that vest subject
to the achievement of Performance Objectives or similar performance criteria,
such Performance Objectives or similar performance criteria shall be adjusted
appropriately to reflect the Corporate Event; (2) The acceleration of vesting of
any or all Awards, subject to the consummation of such Corporate Event, with any
Performance Awards or other Awards that vest subject to the achievement of
Performance Objectives or similar performance criteria deemed earned (i) based
on actual performance through the date of the Corporate Event, or (ii) at the
target level (or if no target is specified, the maximum level), in the event
actual performance cannot be measured through the date of the Corporate Event,
in each case, with respect to all unexpired Performance Periods; (3) The
cancellation of any or all Awards (whether vested or unvested) as of the
consummation of such Corporate Event, together with the payment to the
Participants holding vested Awards (including any Awards that would vest upon
the Corporate Event but for such cancellation) so canceled of an amount in
respect of cancellation based upon the per-share consideration being paid for
the Stock in connection with such Corporate Event, less, in the case of Options,
Stock Appreciation Rights, and other Awards subject to exercise, the applicable
exercise or base price; provided, however, that holders of Options, Stock
Appreciation Rights, and other Awards subject to exercise shall be entitled to
consideration in respect of cancellation of such Awards only if the per-share
consideration less the applicable exercise or base price is greater than zero
dollars ($0), and to the extent that the per-share consideration is less than or
equal to the applicable exercise or base price, such Awards shall be canceled
for no consideration; and (4) The replacement of any or all Awards (other than
Awards that are intended to qualify as "stock rights" that do not provide for a
"deferral of compensation" within the meaning of Section 409A of the Code) with
a cash incentive program that preserves the value of the Awards so replaced
(determined as of the consummation of the Corporate Event), with subsequent
payment of cash incentives subject to the same vesting conditions as applicable
to the Awards so replaced and payment to be made within thirty (30) days of the
applicable vesting date. Payments to holders pursuant to paragraph (3) above
shall be made in cash or, in the sole discretion of the Committee, in the form
of such other consideration necessary for a Participant to receive property,
cash, or securities (or a combination thereof) as such Participant would have
been entitled to receive upon the occurrence of the transaction if the
Participant had been, immediately prior to such transaction, the holder of the
number of shares of Stock covered by the Award at such time (less any applicable
exercise or base price). In addition, in connection with any Corporate Event,
prior to any payment or adjustment contemplated under this subsection (b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to his Awards, (B) bear such Participant's pro-rata share of
any post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Stock, and (C) deliver customary
transfer documentation as reasonably determined by the Committee.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv020.jpg]
761158-4-47-v0.7 - 20 - 80-40637264 (c) Fractional Shares. Any adjustment
provided under this Section 12 may, in the Committee's discretion, provide for
the elimination of any fractional share that might otherwise become subject to
an Award. Section 13. Use of Proceeds. The proceeds received from the sale of
Stock pursuant to the Plan shall be used for general corporate purposes. Section
14. Rights and Privileges as a Stockholder. Except as otherwise specifically
provided in the Plan, no person shall be entitled to the rights and privileges
of Stock ownership in respect of shares of Stock that are subject to Awards
hereunder until such shares have been issued to that person. Section 15.
Transferability of Awards. Awards may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
applicable laws of descent and distribution, and to the extent subject to
exercise, Awards may not be exercised during the lifetime of the grantee other
than by the grantee. Notwithstanding the foregoing, except with respect to
Incentive Stock Options, Awards and a Participant's rights under the Plan shall
be transferable for no value to the extent provided in an Award Agreement or
otherwise determined at any time by the Committee. Section 16. Employment or
Service Rights. No individual shall have any claim or right to be granted an
Award under the Plan or, having been selected for the grant of an Award, to be
selected for the grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any individual any right to be retained
in the employ or service of the Company or an Affiliate of the Company. Section
17. Compliance with Laws. The obligation of the Company to deliver Stock upon
vesting, exercise, or settlement of any Award shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required. Notwithstanding any terms or conditions of any Award to the
contrary, the Company shall be under no obligation to offer to sell or to sell,
and shall be prohibited from offering to sell or selling, any shares of Stock
pursuant to an Award unless such shares have been properly registered for sale
with the Securities and Exchange Commission pursuant to the Securities Act or
unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares may be offered or sold without such registration
pursuant to an available exemption therefrom and the terms and conditions of
such exemption have been fully complied with. The Company shall be under no
obligation to register for sale or resale under the Securities Act any of the
shares of Stock to be offered or sold under the Plan or any shares of Stock to
be issued upon exercise or settlement of Awards. If the shares of Stock offered
for sale or sold under the Plan are offered or sold pursuant to an exemption
from registration under the Securities Act, the Company may restrict the
transfer of such shares and may legend the Stock certificates representing such
shares in such manner as it deems advisable to ensure the availability of any
such exemption. Section 18. Withholding Obligations. As a condition to the
vesting, exercise, or settlement of any Award (or upon the making of an election
under Section 83(b) of the Code), the Committee may require that a Participant
satisfy, through deduction or withholding from any payment of any kind otherwise
due to the Participant, or through such other arrangements as are



--------------------------------------------------------------------------------



 
[safety2017equityincentiv021.jpg]
761158-4-47-v0.7 - 21 - 80-40637264 satisfactory to the Committee, the minimum
amount of all federal, state, and local income and other taxes of any kind
required or permitted to be withheld in connection with such vesting, exercise,
or settlement (or election). A Participant may elect to have such tax
withholding satisfied, in whole or in part, by (i) authorizing the Company to
withhold a number of shares of Stock to be issued pursuant to an Award with a
Fair Market Value as of the vesting, exercise or settlement date of the Award,
as applicable equal to the amount of the required withholding tax, (ii)
transferring to the Company shares of Stock owned by the Participant with a Fair
Market Value as of the vesting, exercise or settlement date of the Award, as
applicable, equal to the amount of the required withholding tax, or (iii) in the
case of a Participant who is an employee of the Company at the time such
withholding is effected, by withholding from the cash compensation payable to
such Participant as of such date, equal to the amount of the required
withholding tax; provided, however, that the aggregate Fair Market Value of the
number of shares of Stock that may be used to satisfy tax withholding
requirements may not exceed the minimum statutorily required withholding amount
with respect to such Award. Section 19. Amendment of the Plan or Awards. (a)
Amendment of Plan. The Board or the Committee may amend the Plan at any time and
from time to time. (b) Amendment of Awards. The Board or the Committee may amend
the terms of any one or more Awards at any time and from time to time. (c)
Stockholder Approval; No Material Impairment. Notwithstanding anything herein to
the contrary, no amendment to the Plan or any Award shall be effective without
stockholder approval if such amendment would cause the Plan to fail to comply
with any applicable legal requirement or applicable rules of any national
securities exchange on which the Stock or OP Units are listed or similar
requirement. Additionally, no amendment to the Plan or any Award shall
materially impair a Participant's rights under any Award unless the Participant
consents in writing (it being understood that no action taken by the Board or
the Committee that is expressly permitted under the Plan, including, without
limitation, any actions described in Section 12 hereof, shall constitute an
amendment to the Plan or an Award for such purpose). Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without an
affected Participant's consent, the Board or the Committee may amend the terms
of the Plan or any one or more Awards from time to time as necessary to bring
such Awards into compliance with applicable law, including, without limitation,
Section 409A of the Code. (d) No Repricing of Awards Without Stockholder
Approval. Notwithstanding subsection (a) or (b) above, or any other provision of
the Plan, the repricing of Awards shall not be permitted without stockholder
approval. For this purpose, a "repricing" means any of the following (or any
other action that has the same effect as any of the following): (1) changing the
terms of an Award to lower its exercise or base price (other than on account of
capital adjustments resulting from share splits, etc., as described in Section
12(a) hereof), (2) any other action that is treated as a repricing under
generally accepted accounting principles, and (3) repurchasing for cash or
canceling an Award in exchange for another Award at a time when its exercise or
base price is greater than the Fair Market Value of the underlying Stock, unless
the cancellation and exchange occurs in connection with an event set forth in
Section 12(b) hereof.



--------------------------------------------------------------------------------



 
[safety2017equityincentiv022.jpg]
761158-4-47-v0.7 - 22 - 80-40637264 Section 20. Termination or Suspension of the
Plan. The Board or the Committee may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the earlier of (i) the date the Plan is adopted by the
Board or (ii) the date the stockholders of the Company approve the Plan. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated; provided, however, that following any suspension or termination of
the Plan, the Plan shall remain in effect for the purpose of governing all
Awards then outstanding hereunder until such time as all Awards under the Plan
have been terminated, forfeited, or otherwise canceled, or earned, exercised,
settled, or otherwise paid out, in accordance with their terms. Section 21.
Effective Date of the Plan. The Plan is effective as of the Effective Date,
subject to stockholder approval. Section 22. Miscellaneous. (a) Certificates.
Stock acquired pursuant to Awards granted under the Plan may be evidenced in
such a manner as the Committee shall determine. If certificates representing
Stock are registered in the name of the Participant, the Committee may require
that (1) such certificates bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Stock, (2) the Company retain
physical possession of the certificates, and (3) the Participant deliver a stock
power to the Company, endorsed in blank, relating to the Stock. Notwithstanding
the foregoing, the Committee may determine, in its sole discretion, that the
Stock shall be held in book-entry form rather than delivered to the Participant
pending the release of any applicable restrictions. (b) Clawback/Recoupment
Policy. Notwithstanding anything contained herein to the contrary, all Awards
granted under the Plan shall be and remain subject to any incentive compensation
clawback or recoupment policy currently in effect or as may be adopted by the
Board and, in each case, as may be amended from time to time. No such policy
adoption or amendment shall in any event require the prior consent of any
Participant. (c) Data Privacy. As a condition of receipt of any Award, each
Participant explicitly and unambiguously consents to the collection, use, and
transfer, in electronic or other form, of personal data as described in this
section by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering, and managing the Plan and
Awards and the Participant's participation in the Plan. In furtherance of such
implementation, administration, and management, the Company and its Affiliates
may hold certain personal information about a Participant, including, but not
limited to, the Participant's name, home address, telephone number, date of
birth, social security or insurance number or other identification number,
salary, nationality, job title(s), information regarding any securities of the
Company or any of its Affiliates, and details of all Awards (the "Data"). In
addition to transferring the Data amongst themselves as necessary for the
purpose of implementation, administration, and management of the Plan and Awards
and the Participant's participation in the Plan, the Company and its Affiliates
may each transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant's participation in the Plan. Recipients of the Data may be located
in the Participant's country or elsewhere, and the Participant's country and any
given recipient's country may have different data privacy laws and



--------------------------------------------------------------------------------



 
[safety2017equityincentiv023.jpg]
761158-4-47-v0.7 - 23 - 80-40637264 protections. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of assisting
the Company in the implementation, administration, and management of the Plan
and Awards and the Participant's participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Company or the Participant may elect to deposit any shares
of Stock. The Data related to a Participant will be held only as long as is
necessary to implement, administer, and manage the Plan and Awards and the
Participant's participation in the Plan. A Participant may, at any time, view
the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his local human resources
representative. The Company may cancel the Participant's eligibility to
participate in the Plan, and in the Committee's discretion, the Participant may
forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative. (d) Participants Outside of the United States. The
Committee may modify the terms of any Award under the Plan made to or held by a
Participant who is then a resident, or is primarily employed or providing
services, outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that such Award shall conform to laws,
regulations, and customs of the country in which the Participant is then a
resident or primarily employed or providing services, or so that the value and
other benefits of the Award to the Participant, as affected by non–United States
tax laws and other restrictions applicable as a result of the Participant's
residence, employment, or providing services abroad, shall be comparable to the
value of such Award to a Participant who is a resident, or is primarily employed
or providing services, in the United States. An Award may be modified under this
Section 22(d) in a manner that is inconsistent with the express terms of the
Plan, so long as such modifications will not contravene any applicable law or
regulation or result in actual liability under Section 16(b) of the Exchange Act
for the Participant whose Award is modified. Additionally, the Committee may
adopt such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Eligible Persons who are non–United States
nationals or are primarily employed or providing services outside the United
States. (e) No Liability of Committee Members. Neither any member of the
Committee nor any of the Committee's permitted delegates shall be liable
personally by reason of any contract or other instrument executed by such member
or on his behalf in his capacity as a member of the Committee or for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer, or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against all costs
and expenses (including counsel fees) and liabilities (including sums paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan, unless arising out of such person's own fraud or willful
misconduct; provided, however, that approval of the Board shall be required for
the payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
certificate or articles of incorporation or bylaws, each as may be amended from



--------------------------------------------------------------------------------



 
[safety2017equityincentiv024.jpg]
761158-4-47-v0.7 - 24 - 80-40637264 time to time, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless. (f) Payments Following Accidents or Illness. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due to such person or his estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor. (g) Governing Law. The Plan shall be
governed by and construed in accordance with the internal laws of the State of
Maryland without reference to the principles of conflicts of laws thereof. (h)
Funding. No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company be required to maintain separate
bank accounts, books, records, or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Company, except that insofar as they may have become entitled
to payment of additional compensation by performance of services, they shall
have the same rights as other employees and service providers under general law.
(i) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting, or failing to act, and shall
not be liable for having so relied, acted, or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any Person or Persons other than such member. (j) Titles and Headings. The
titles and headings of the sections in the Plan are for convenience of reference
only, and in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control.



--------------------------------------------------------------------------------



 